DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe; Rick (US 20070089365 A1; hereinafter Rowe) in view of Mark; Arnold (US 4922433 A; hereinafter Mark).
Regarding claim 1 Rowe teaches:
Apparatus for watering at least one plant, which apparatus comprises: an outlet for water for the plant. (See Fig. 3 #58); [0045] 
Water delivery means which is operable between an on condition in which water is delivered to the outlet and on off condition in which water is not delivered to the outlet. (See Fig. 4 #42); [0038] means are provided for selectively turning the pump 42 on and off. In one embodiment, primary control over the pump 42 is from the main controller 22.
A controller for controlling the operation of the water delivery means. (See Fig. 4 #22, 42); [0038] Means are provided for selectively turning the pump 42 on and off. In one embodiment, primary control over the pump 42 is from the main controller 22
A timer for controlling operation of the controller. (See Fig. 4 #29); [0055]
A moisture sensor. (See Fig. 4 #52); [0041] the moisture sensor 52 may be placed into contact with the soil surrounding a plant which is to be watered with the watering system 20.
User input means which is configured for manual operation by a user to generate a plant-watering period. (See Fig. 2 #22, 32); [0055] 
And the apparatus being such that: the water delivery means, the controller and the timer are electrically operated. [0037] 
The user input means operates consequent upon a first manual input by the user to cause the generation of a start time for the plant-watering period. [0054]
The user input means operates consequent upon a second manual input by the user to cause the generation of a stop time for the plant-watering period. [0054] the user of the system 20 may program the system so that each watering device, and thus the water delivery to each plant, is custom-controlled.
The controller operates the water delivery means such that the water delivery means starts subsequent to the first manual input and stops subsequent to the second manual input. [0054] the main controller 22 is then configured to communicate with the control unit 40 of each watering device 24, thus controlling the flow of water from the reservoirs thereof to their associated plants.
The moisture sensor is operable to measure moisture in a growing medium in which the plant is growing. [0041] the moisture sensor 52 may be placed into contact with the soil surrounding a plant which is to be watered with the watering system 20.
Rowe does not explicitly teach: 
Where the timer operates to record the start time and the stop time, and causes the controller to record the plant-watering period.
Mark teaches:
A first manual input by the user to cause the generation of a start time for the plant-watering period and to cause water delivery. (Column 9, lines 0-12)
A second manual input by the user to cause the generation of a stop time for the plant-watering period and to cause the water delivery to the off condition. (Column 10, lines 0-12)
The controller operates the water delivery means such that the water starts subsequent to the first manual input but prior to the second manual input and stops subsequent to the second manual input. (Column 9, lines 0-14); (Column 10, lines 0-10)
Where the timer operates to record the start time and the stop time, and causes the controller to record the plant-watering period. (Column 4, lines 48-56). During the first full irrigation cycle of the clock, during the “learning” phase, the inventive controller system also times the duration in seconds of each of the Zones that are operating in order to gather data for the water conservation cycles. The inventive controller system enters the “learning” phase after the first zone is re-energized by the clock, thereby indicating that an entire irrigation cycle has been completed and that a new irrigation cycle is beginning.
The moisture sensor is operable to measure moisture in a growing medium in which the plant is growing and to provide to the controller an input indicative of moisture level. (Column 10, lines 10-20) Each time the sensor Zone is activated to start a watering cycle by the irrigation system, the inventive control system will take a moisture reading of the soil to determine the moisture content. This reading is called the "present” reading and is used in conjunction with the readings acquired during the learning phase (the wet and dry 
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the controller and timer of Rowe to record start and stop times, as well as recording a plant-watering period, as taught by Mark, in order to gain the advantages of optimizing water consumption (Column 1, lines 15-20).
Regarding claim 2 Rowe, in view of Mark, as shown above, discloses all of the limitations of claim 1. Rowe further teaches:
The apparatus is configured to operate such that the moisture sensor measures a first moisture level in the growing medium at a time determined by the first manual input. [0041] the sensor 52 is configured to generate and transmit an output signal regarding the moisture content. In one embodiment, the sensor 52 may output a “water” signal when the moisture content of the soil falls to or below a particular level.
Rowe does not explicitly teach: 
Wherein the measured first moisture level is stored in the controller.
Mark further teaches:
The moisture sensor measures a first moisture level in the growing medium at a time determined by the first manual input, and wherein the moisture level is stored in the controller. (Column 9, lines 0-15) When the learn button is depressed, the control system will perform a quick self-test to assure the integrity of the system. Next, the control system will sense the soil's moisture level and store the "dry" reading in the system's memory 38. 
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the controller of Rowe to store moisture level information in the controller, as taught by Mark, in to gain the advantages of conserving irrigation water (see abstract).
Regarding claim 3 Rowe, in view of Mark, as shown above, discloses all of the limitations of claim 1. Rowe does not explicitly teach. However, Mark further teaches:
The moisture sensor measures a second moisture level in the growing medium at a time determined by the second manual input, and wherein the measured second moisture level is stored in the controller. (Column 4, lines 59-66) When the learn button is depressed, the control system will perform a quick self-test to assure the integrity of the system. Next, the control system will sense the soil's moisture level and store the "dry" reading in the system's memory 38. Microprocessor 30 samples the soil for moisture readings and gauges the amount of time each individual zone has to be watered. When the existing irrigation system decides to turn "on' or activate a particular Zone or multiple zones, it will make calculations using the soil moisture level as a variable to determine what proportion of the normal watering duration is necessary to sufficiently water the soil. The 
It would have been obvious to one of ordinary skill within the art to modify the watering system of Rowe to measure a second moisture level in the growing medium, and store that information in the controller, as taught by Mark, in order to gain the advantages of a more precise method of water conservation (see abstract). 
Regarding claim 4 Rowe, in view of Mark, as shown above, discloses all of the limitations of claim 2. Rowe does not explicitly teach. However, Mark further teaches:
The controller is configured to calculate a set-point moisture level based on at least one of the first moisture level and second moisture level. (Column 10, lines 19-29)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the watering system of Rowe to incorporate the teachings of Mark in order to gain the advantages of conserving water (see abstract).
Regarding claim 5 Rowe, in view of Mark, as shown above, discloses all of the limitations of claim 4. Rowe further teaches:
The moisture sensor operates to periodically measure the moisture level in the growing medium, and in which the controller operates to start the water delivery means for the plant watering period when the moisture level drops below or above a certain level. [0061] in one embodiment, the main controller 22 may be programmed to automatically deliver water to a plant in the event the soil moisture level is below a certain level. In another embodiment, the 
Rowe does not explicitly teach watering based on a calculated set-point moisture level. However, Mark further teaches:
The controller operates to scale actual watering time based on sensed moisture readings. (Column 10, lines 19-29)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the controller of Rowe to incorporate the teachings of Mark in order to conserve water (see abstract).
Regarding claim 6 Rowe, in view of Woytowitz, as shown above, discloses all of the limitations of claim 5. Rowe further teaches:
Controller adjusts the duration of watering according to the moisture level in the growing medium at the time of watering. [0079] 
Rowe does not explicitly teach adjusting the watering according to a calculated plant-watering period. However, Mark further teaches:
The controller is configured to adjust the duration of the plant-watering period according to the moisture level in the growing medium at the time of watering. (Column 10, lines 19-29) 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Rowe to incorporate the teachings of Mark in order to conserve water (see abstract).
Regarding claim 7 Rowe, in view of Mark, as shown above, discloses all of the limitations of claim 5. Rowe
In which the controller is configured to adjust the duration of the plant-watering period according to measured moisture levels. [0061] the system may include moisture sensors, enabling the system or user to adjust watering based on actual sensed conditions.
Regarding claim 8 Rowe, in view of Mark, as shown above, discloses all of the limitations of claim 1. Rowe further teaches:
The controller is configured to start the water delivery means every 24 hours after the first or second manual input. [0057] the user might program the main controller 22 to cause a first watering device 24 to deliver water each day (M-Tu-W-Th-F-Sa-Su).
And in which the controller adjusts the duration of watering according to the moisture level in the growing medium at that time. [0061] the system may include moisture sensors, enabling the system or user to adjust watering based on actual sensed conditions.
Rowe does not explicitly teach a calculated plant-watering period. However, Mark further teaches:
The controller adjusts the duration of the plant-watering period according to the moisture level in the growing medium at that time. (Column 10, lines 19-29) The inventive control system will take this "present' reading and see where it falls between the "dry' reading where the soil needs a full duration of watering, and the "wet' reading where the soil is moist and does not require any watering. For example, if the "present' reading is 30% of the "wet' reading for this particular watering cycle, the inventive control system will scale the 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Rowe to incorporate the teachings of Mark in order to conserve water (see abstract).
Regarding claim 9 Rowe, in view of Mark, as shown above, discloses all of the limitations of claim 1. Rowe further teaches:
In which the controller is configured to start the water delivery means every 24 hours after the first or second manual input. [0057] the user might program the main controller 22 to cause a first watering device 24 to deliver water each day (M-Tu-W-Th-F-Sa-Su).
Except when a predetermined low moisture level is measured by the moisture sensor, in which case the controller is configured to start the water delivery means. [0061] in one embodiment, the main controller 22 may be programmed to automatically deliver water to a plant in the event the soil moisture level is below a certain level.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the controller of Rowe, in view of Mark, to include a daily water delivery to a plant, as well as start delivery of water when the soil is dry, in order to fine tune the watering schedule based on the needs of the plant.
Regarding claim 11 Rowe, in view of Mark, as shown above, discloses all of the limitations of claim 1. Rowe 
Housing for the water delivery means. (See Fig. 3 #40)
Housing for the controller, the timer and the user input means. (See Fig. 2 #36); [0032]  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the watering components of Rowe, in view of Mark, to have a housing unit for all components of the irrigation apparatus in order to have an all in one control unit for ease of transport and setup.
Regarding claim 12 Rowe, in view of Mark, as shown above, discloses all of the limitations of claim 11. Rowe further teaches:
Including a battery power source for the water delivery means. [0037] in one embodiment, the control unit 40 may be solar powered, such as including one or more solar panels and a chargeable battery.
Including a battery power source for the controller, and the timer. [0031] in the embodiment illustrated, the power source 34 comprises at least one battery.
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. The claim would have been obvious at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 
Regarding claim 13 Rowe, in view of Mark, as shown above, discloses all of the limitations of claim 1. Rowe further teaches:
The water delivery means is a valve. [0050]
Regarding claim 14 Rowe, in view of Mark, as shown above, discloses all of the limitations of claim 1. Rowe further teaches:
In which the water delivery means is a pump. (See Fig. 4 #42); [0038] means are provided for selectively turning the pump 42 on and off. In one embodiment, primary control over the pump 42 is from the main controller 22.
Regarding claim 15 Rowe, in view of Mark, as shown above, discloses all of the limitations of claim 1. Rowe further teaches:	
Including visual indicator means for indicating operation of the apparatus. [0029] the main controller 22 may be configured so that the display 32 displays information at various locations thereof, which if the player touches the corresponding area of the display 32, causes one or more inputs associated with the information displayed in that area, to be generated.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Mark, further in view of Woytowitz; Peter J. et al. (US Patent No 8793024 B1; hereinafter Woytowitz).
Regarding claim 10 Rowe, in view of Mark, as shown above, discloses all of the limitations of claim 8. Rowe 
To start the water delivery means when a low moisture level is sensed by the moisture sensor. [0061] in one embodiment, the main controller 22 may be programmed to automatically deliver water to a plant in the event the soil moisture level is below a certain level.
Rowe, as modified by Mark, does not explicitly teach an override means. However, Woytowitz further teaches:
Watering determined by sensors. (Column 23, lines 10-15) The station will actually water when the soil moisture sensor signals that the soil is dry.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the controller of Rowe and Mark to incorporate an override means of Woytowitz in order to gain the advantages of having an irrigation device that compensates for additional growing factors, to water based on the needs of the plant. (Column 23, lines 37-41)	
Response to Arguments
Applicant’s arguments with respect to the present claims have been considered
but they are not persuasive.
Applicant argues that the prior art of Rowe alone fails to teach or suggest for the timer to control operation of the controller; the timer operates to record the start time and the stop time, and causes the controller to record the time between the start time and the stop time as the plant-watering period. The prior art of Mark teaches where the controller can interrupt watering based on calculated duration values determined from a predetermined watering duration period. Thus, Rowe, as modified by Mark, meets the claims.
In response to applicant's argument that, “the user input means has been further restricted to specify that consequent upon the first manual input by the user it also causes the water delivery means to move to the on condition in which water is delivered to the outlet. Section (ix) has also been amended to further restrict the user input means to specify that consequent upon the second manual input, the user input means also causes the water delivery means to move to the off condition in which water is not delivered to the outlet”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644